  EXHIBIT 1
Case: 1:17-cv-06753 Document #: 144-1 Filed: 06/29/21 Page 1 of 8 PageID #:2088


                                                                      Page 1


                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS


      U.S. EQUAL EMPLOYMENT                  )
      OPPORTUNITY COMMISSION,                )
                                             )
                           Plaintiff,        )
                                             )
                  vs.                        ) No. 17-cv-06753
                                             )
      S&C ELECTRIC CO.,                      )
                                             )
                           Defendant.        )


                  The deposition of RAJEEV KHANNA, M.D., called

    by the Plaintiff for examination, taken pursuant to

    notice and pursuant to the Federal Rules of Civil

    Procedure for the United States District Courts

    pertaining to the taking of depositions, taken before

    Bridget L. Stone, Certified Shorthand Reporter, at 2625

    West Harrison Street, Bellwood, Illinois, commencing at

    9:30 a.m. on the 5th day of March, A.D., 2019.




                        Thompson Court Reporters, Inc
                           thompsonreporters.com
 Case: 1:17-cv-06753 Document #: 144-1 Filed: 06/29/21 Page 2 of 8 PageID #:2089


                                                                       Page 2
1    APPEARANCES:
2           EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
            MR. BRADLEY FIORITO
3           MS. JOETTE DORAN
            500 West Madison Street
4           Suite 2000
            Chicago, Illinois 60661
5           Phone: (312) 869-8000
6                  On behalf of the Plaintiff;
7           FOX, SWIBEL, LEVIN & CARROLL, LLP
            MR. STEVEN L. BRENNEMAN
8           200 West Madison Street
            Suite 3000
9           Chicago, Illinois 60606
            Phone: (312) 224-1200
10          E-Mail: sbrenneman@foxswibel.com
11                 On behalf of the Defendant.
12   ALSO PRESENT:
13          Ms. Donna Baggett, S&C Electric
14
                              *    *     *    *     *    *
15
16
17
18
19
20
21
22
23
24


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
 Case: 1:17-cv-06753 Document #: 144-1 Filed: 06/29/21 Page 3 of 8 PageID #:2090


                                                                       Page 3
1                                     I N D E X

2    WITNESS                                                         PAGE

3    RAJEEV KHANNA, M.D.

4

5          Examination By Ms. Doran...................                  4

6          Examination By Mr. Fiorito................. 86

7          Examination By Mr. Brennean................ 91

8          Further Examination By Ms. Doran........... 95

9          Further Examination By Mr. Fiorito......... 97

10

11

12                                E X H I B I T S

13   KHANNA DEPOSITION EXHIBIT                                       PAGE

14

15          Exhibit 1 ................................                   6

16          Exhibit 2 ................................                  17

17          Exhibit 3 ................................                  57

18          Exhibit 4 ................................                  59

19          Exhibit 5 ................................                  71

20

21

22

23

24


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
 Case: 1:17-cv-06753 Document #: 144-1 Filed: 06/29/21 Page 4 of 8 PageID #:2091


                                                                        Page 4
1                            (Witness sworn.)

2    WHEREUPON:

3                           RAJEEV KHANNA, M.D.,

4    called as a witness herein, having been first duly

5    sworn, was examined and testified as follows:

6                                   EXAMINATION

7    BY MS. DORAN:

8            Q.   Will you please state your full name for the

9    record and spell your last name.

10           A.   Rajeev Khanna, K H A N N A.

11           MS. DORAN:    Okay.     Let the record reflect that this

12   is the deposition of Dr. Khanna taken pursuant to notice

13   on today's date by agreement of the parties.

14   BY MS. DORAN:

15           Q.   And, Doctor, I'm going to be asking you a

16   series of questions today.          If at any time you don't

17   understand my question, please let me know.               If you

18   don't do so, I'm going to assume that you've understood

19   my question and that you're answering me in response.

20   Okay?

21           A.   Okay.

22           Q.   All right.       Please have all your answers

23   verbal so that the court reporter can take down your

24   answers as opposed to a nod of the head or a gesture of




                          Thompson Court Reporters, Inc
                             thompsonreporters.com
 Case: 1:17-cv-06753 Document #: 144-1 Filed: 06/29/21 Page 5 of 8 PageID #:2092


                                                                     Page 16
1    with respect to any findings she made as a nurse with

2    respect to his ability to return to work?

3           A.     I don't recall any specific conversation.

4           Q.     Did she advise you in terms of if he had any

5    physical limitations before you met with him?

6           A.     Again, I don't recall a specific conversation

7    with Kathleen regarding Richard Rascher, per se.

8           Q.     With regard to any patient that you would

9    review for S&C, did you first want to get an

10   understanding of why you would be seeing that

11   individual?

12          A.     I've seen tens of thousands of patients and

13   I'm not used to getting a briefing on every patient, so

14   my recollection is I had several people to see that day

15   and I would see one at a time, get information from

16   them.     You know, if there was something Kathleen

17   mentioned to me, it was more in passing about the next

18   patient.

19                 I don't recall a specific conversation.               I'm

20   not used to getting briefings on patients in practice.

21   I'm used to basically seeing whoever is on my schedule

22   one after the other.

23          Q.     Did you review any medical records of

24   Mr. Rascher before you saw him?


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
 Case: 1:17-cv-06753 Document #: 144-1 Filed: 06/29/21 Page 6 of 8 PageID #:2093


                                                                     Page 17
1           A.    To my recollection, I did not.

2           Q.    Did you request any?

3           A.    Well, I do recall speaking to Mr. Rascher and

4    I have reviewed his note from that date.

5                 So, again, when a patient comes to me, if they

6    provide me information, I make note of that.               If they

7    don't provide me any information, then I have to make a

8    determination at that time based on the information

9    available to me.

10          Q.    Do you rely on the patient to provide you the

11   information?

12          A.    In general, yes.

13          Q.    In this particular situation, do you know if

14   Mr. Rascher was instructed by S&C Electric to bring any

15   medical records with him?

16          A.    I don't know what he was instructed to do.

17          Q.    Did you request any from him in particular?

18          A.    In particular, not that I can recall.

19          MS. DORAN:     We'll mark this as Khanna Deposition

20   Exhibit No. 2.

21                           (Khanna Deposition Exhibit No. 2

22                             marked as requested.)

23   BY MS. DORAN:

24          Q.    Okay.    Doctor, if you'll take a look at what




                          Thompson Court Reporters, Inc
                             thompsonreporters.com
 Case: 1:17-cv-06753 Document #: 144-1 Filed: 06/29/21 Page 7 of 8 PageID #:2094


                                                                     Page 38
1           Q.     And if you were going to obtain additional

2    medical information, could you have contacted those

3    doctors?

4           A.     No, that's not part of my job doing an eval

5    for fitness for duty.

6           Q.     And why not?

7           A.     When you're dealing with 75,000 patients a

8    year, it's the patients' responsibility to provide you

9    the records, not for my responsibility to track down

10   their records.

11          Q.     With respect to this particular visit with

12   Mr. Rascher, did you request Ms. Clawson to provide you

13   with the medical records of either one of the doctors

14   that he mentioned?

15          A.     Again, in general, at the end of seeing these

16   individuals, we would have reviewed all of the notes

17   that I had made and --

18                            (Cell phone interruption.)

19          MS. DORAN:      Sorry, please continue.          I apologize.

20   BY THE WITNESS:

21          A.     And, you know, my general guidelines would

22   have been, well, I don't think he can work now but if

23   they do get records or something changes, she could let

24   me know.


                         Thompson Court Reporters, Inc
                            thompsonreporters.com
 Case: 1:17-cv-06753 Document #: 144-1 Filed: 06/29/21 Page 8 of 8 PageID #:2095


                                                                     Page 95
1    that time?

2           A.    Yes, that's correct.

3           MR. FIORITO:     I have no further questions.

4           MS. DORAN:     Doctor, just to clarify.

5                            FURTHER EXAMINATION

6    BY MS. DORAN:

7           Q.    Your opinion that he was not functionally safe

8    to return to work at that time, you were referring to

9    full time; is that correct?

10          A.    That's what I put down in my notes.

11          Q.    Okay.    Is it also correct that that opinion

12   would be further revised based upon your review of his

13   medical records?

14          MR. BRENNEMAN:      Objection to the form.

15   BY THE WITNESS:

16          A.    If I had records that I found some information

17   in there that required that to be changed, I would.

18          Q.    But you were never provided with those medical

19   records of Mr. Rascher; is that correct?

20          A.    That is correct.

21          Q.    And -- Strike that.

22                Your -- your opinion with respect -- as of

23   August 31st, 2015, that he could not safely return to

24   work full time was not based upon any objective




                          Thompson Court Reporters, Inc
                             thompsonreporters.com
